Beasley, Judge,
dissenting.
I cannot materially distinguish Alterman Foods v. Ligon, 246 Ga. 620 (272 SE2d 327) (1980). Plaintiff’s allegation in this case is not much more than a rearrangement of the operative words, conveying the same idea. The fact that a floor is “highly waxed” does not incorporate the notion that it is negligently maintained. Plaintiff’s testimony that the floor was “very shiny” and “very slippery” does not import a charge of negligence either. It does not pierce the defendant’s evidence that “the floor was free of any defect, abnormal or hazardous condition.”
In Lau’s Corp. v. Haskins, 261 Ga. 491 (405 SE2d 474) (1991), the Supreme Court pointed out that “[a] defendant who will not bear the burden of proof at trial need not affirmatively disprove the non-moving party’s case; instead, the burden on the moving party may be discharged by pointing out by reference to the [evidence] that there is an absence of evidence to support the nonmoving party’s case. If the moving party discharges this burden, the nonmoving party cannot rest on its pleadings, but rather must point to specific evidence giving rise to a triable issue. OCGA § 9-11-56 (e).” Id. at 491. Reiterating this, the Court stated that “at summary judgment a party who will not bear the burden of proof at trial need not conclusively prove the opposite of each element of the non-moving party’s case.” Id. at 495.
*870Decided November 19, 1991.
Patrick J. Araguel, Jr. & Associates, Patrick J. Araguel, Jr., Deborah B. DePalo, for appellant.
Self, Mullins & Robinson, Ronald W. Self, for appellee.
To prove her case, plaintiff must prove among other things that defendant owed a duty to her and that it failed to conform to the standard of care required. Sutter v. Hutchings, 254 Ga. 194, 196 (327 SE2d 716) (1985). Defendant proprietor’s duty to invitee plaintiff was to “exercise ordinary care in keeping the premises . . . safe.” OCGA § 51-3-1. Plaintiff has produced no evidence which counters defendant’s evidence that “the floor was free of any defect, abnormal or hazardous condition.”
The trial court, viewing all the facts and reasonable inferences in a light most favorable to the non-moving party, correctly concluded that the evidence did not create a triable issue as to one of the elements of tort, for there was no issue as to a breach of defendant’s duty.
I am authorized to state that Chief Judge Sognier, Presiding Judge Birdsong, and Judge Andrews join in this dissent.